MMA FINANCIAL, INC.

EMPLOYMENT AGREEMENT

Jenny Netzer

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of June 27, 2007 (the
“Effective Date”) by and between MMA Financial, Inc., a Maryland corporation
(“Employer”) and Jenny Netzer (“Employee”).

WHEREAS, Employer and Employee are parties to an existing employment agreement
dated as of July 1, 2003 (the “Existing Agreement”); and

WHEREAS, Employer and Employee desire to replace the Existing Agreement in its
entirety as of the Effective Date;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employer and Employee
hereby agree as follows:

1. Employment and Duties. Employer agrees to continue to employ Employee, and
Employee agrees to continue to be employed by Employer, on the terms and
conditions provided in this Agreement. Employee shall have the duties and
responsibilities set forth on the attached Exhibit A and such other duties and
responsibilities as are reasonably ancillary thereto as determined from time to
time by the Employer. Employee agrees to devote Employee’s best efforts and full
time, attention and skill in performing the duties of his/her position. Provided
that such activity shall not violate any provision of this Agreement (including
the noncompetition provisions of Section 8 below) or materially interfere with
his/her performance of Employee’s duties hereunder, nothing herein shall
prohibit Employee (a) from participating in any other business activities
approved in advance by Employer in accordance with any terms and conditions of
such approval, such approval not to be unreasonably withheld or delayed,
(b) from engaging in charitable, civic, fraternal or trade group activities, or
(c) from investing in other entities or business ventures.

2. Compensation. As compensation for performing the services required by this
Agreement, and during the term of this Agreement, Employee shall be compensated
as follows:

(a) Base Compensation. From March 1, 2007 through February 28, 2008, Employer
shall pay to Employee a salary (“Base Compensation”) of $325,000 per annum,
payable in accordance with the general policies and procedures of Employer, but
in any event no less frequently than every two weeks, in substantially equal
installments, subject to withholding for applicable federal, state and local
taxes. For the avoidance of doubt, Employer agrees to pay to Employee a lump sum
cash payment sufficient to adjust amounts actually paid to Employee from
March 1, 2007 through the Effective Date to the level of Base Compensation
described in the preceding sentence as soon as practicable after the date hereof
through Employer’s regular payroll process. Assuming that notice of termination
has not been given under Section 7, Employee’s Base Compensation shall increase
by $25,000 on each March 1, from March 1, 2008 through December 31, 2010.
Additional increases in Base Compensation, if any, shall be determined by
Employer based on periodic reviews of Employee’s performance.

(b) Incentive Compensation.

(i) In addition to Employee’s Base Compensation, Employee shall be eligible to
receive additional compensation (“Incentive Compensation”) in the form of an
annual bonus and long-term incentive payment totaling up to 200% of Employee’s
Base Compensation then in effect. The amount of the bonus will be based on a
formula weighted approximately 60% Employee’s performance and 40% Employer’s
company-wide performance. The amount of the long-term incentive payment will be
based on a formula weighted among achievement of strategic objectives, absolute
total shareholder return (“TSR”) and the Company’s (defined below) supplemental
performance measure, as approved by the Board of Directors for purposes of
assessing management performance. These formulas may be modified from time to
time by Employer, following consultation with Employee.

(ii) Incentive Compensation may, at the election of Employer, take the form of
cash or equity or equity-based awards in Municipal Mortgage & Equity, LLC (the
“Company”). To the extent Employee’s Incentive Compensation consists of such
equity awards, such awards may be granted under Employer’s employee share
incentive plans as in effect from time to time, and may be subject to the
approval of the Company’s Compensation Committee. Employee understands and
agrees that the equity component of Incentive Compensation may be awarded on a
deferred basis and may vest and be issued over time in multiple installments.
Incentive Compensation for any given calendar year shall be determined no later
than 60 days after the last day of Employer’s calendar year and paid on March 5
of the following calendar year; in the case of awards with delayed vesting, each
installment shall be paid within thirty days of the vesting date. Incentive
Compensation shall be pro-rated for any partial calendar years. Other than as
specifically set forth herein, if this Agreement is terminated for any reason
during any fiscal year for which Employee is eligible for Incentive
Compensation, no Incentive Compensation shall be payable to Employee for that
calendar year.

3. Employee Benefits. During the Term (as defined in Section 6), Employee and
Employee’s eligible dependents shall have the right to participate in any
retirement, pension, insurance, health or other benefit plan or program adopted
by Employer (or in which Employer participates) subject, in the case of a plan
or program (other than any severance plan), to all of the terms and conditions
thereof, and to any limitations imposed by law. To the extent that Employee has
similar benefits under a plan or program established by any other entity,
Employee shall nonetheless have the right to the benefits provided by Employer’s
plan or program; provided, however, that where by the terms of any plan or
program, or under applicable law, Employee may only participate in one such plan
or program, Employee shall have the option to limit participation to the plan or
program sponsored by Employer, or to such other plan or program. Employee shall
have the right, to the extent permitted under any applicable law, to participate
concurrently in plans or programs sponsored by others (including self-employment
plans or programs) and in plans or programs sponsored by Employer.

4. Vacation, Sickness and Leaves of Absence.

(a) Vacation and Sick Leave. Employee shall be entitled to ten (10) weeks paid
vacation during each fiscal year. Employee shall provide Employer with
reasonable notice of anticipated vacation dates. Employee shall be entitled to
such sick leave, with pay, as Employer provides to other employees.

(b) Carry-Forward/Pay Out of Vacation and Sick Leave. Vacation or sick days that
are not taken in a given fiscal year may be carried over to the next fiscal
year; provided, however, that no more than a total of ten vacation days and ten
sick days may be carried forward. In the event of the expiration of the Term or
the termination of this Agreement for any reason, Employer agrees to compensate
Employee for all unused vacation and sick days carried forward, plus all unused
vacation and sick days for the year of expiration or termination (assuming
proportionate accrual of such vacation and sick days during such year), such
compensation not to exceed, however, a total of ten vacation days and ten sick
days.

(c) Leaves of Absence. Employee may also be granted leaves of absence with or
without pay for such valid and legitimate reasons as Employer, in its sole
discretion, may determine.

5. Expenses. Employee shall be entitled to receive, within a reasonable period
of time after Employee has delivered to Employer an itemized statement thereof,
and after presentation of such invoices or similar records as Employer may
reasonably require, reimbursement for all necessary and reasonable expenses
incurred by Employee in connection with the performance of the duties described
in Section 1 hereof. To the extent necessary to avoid characterizing any
reimbursement to Employee as deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), such reimbursements
shall be submitted no later than March 1 following the close of the calendar
year in which the expense was incurred by Employee and paid on or before
March 15th following the close of such calendar year. Amounts which are not
submitted within the required timeframe shall not be eligible for reimbursement
hereunder.

6. Term. The term of this Agreement shall commence on the Effective Date and end
on December 31, 2010 (the “Expiration Date”), unless earlier terminated in
accordance with the provisions of Section 7 (the period that this Agreement is
in effect being herein referred to as the “Term”). Any termination of this
agreement shall be subject to Section 8 below.

7. Termination and Termination Benefits.

(a) Termination by Employer.

(i) With Cause. Employer may terminate this Agreement for Cause (defined below)
upon ten days prior written notice to Employee. In the event that Employer
terminates this Agreement pursuant to this Section 7(a)(i), Employee shall be
entitled to receive the Base Compensation and the benefits to which Employee is
entitled under this Agreement through the Termination Date (as defined in
Section 7(f) below), payable within 30 days of the Termination Date. As used in
this Agreement, “Cause” shall mean (A) acts or omissions by Employee with
respect to Employer which constitute intentional misconduct or a knowing
violation of law; (B) receipt by Employee of money, property or services from
Employer or from another person dealing with Employer in violation of law or
this Agreement, (C) breach by Employee of the provisions of Section 8 below,
(D) breach by Employee of the duty of loyalty to Employer, (E) gross negligence
by Employee in the performance of the duties assigned pursuant to Section 1
hereof, (F) repeated failure by Employee to perform the duties assigned pursuant
to Section 1 hereof, which failure is not cured to the satisfaction of Employer
within 30 days following delivery of written notice from Employer of such
failure; provided that such cure period shall be available to Employee on only
two occasions, (G) violation of Employer’s policies with respect to alcohol or
drug use or abuse, or (H) Employee pleaded guilty or no contest to or is
convicted of any criminal offense (other than minor traffic violations).

(ii) Unsatisfactory Performance. Employer may upon written notice terminate this
Agreement for unsatisfactory job performance in the event Employee fails to
achieve stated goals and Employee’s performance is materially below Employer’s
expectations. Employer shall not terminate Employee under this Section 7(a)(ii)
unless Employer shall have given Employee written notice of such unsatisfactory
performance and Employee shall fail to cure such performance within ninety
(90) days of such notice. In the event of termination under this Section
7(a)(ii), Employee shall be paid Employee’s Base Compensation and all other
benefits to which Employee is entitled under this Agreement through the
Termination Date (as defined in Section 7(f)). Employee shall also receive, as
severance pay, an amount equal to the lesser of (a) twelve (12) months’ Base
Compensation, or (b) the Base Compensation that Employee would have received
during the remaining Term of this Agreement.

(iii) Without Cause. Employer may terminate this Agreement without Cause upon
90 days prior written notice to Employee. In the event that Employer terminates
this Agreement pursuant to this Section 7(a)(iii), Employee shall be entitled to
receive (x) Employee’s Base Compensation and the benefits to which Employee is
entitled under this Agreement through the Termination Date (as defined in
Section 7(f)), plus (y) the Proportionate Share (as defined in Section 7(f)) of
Employee’s Incentive Compensation, plus (z) severance payments in an aggregate
amount equal to twelve (12) months’ Base Compensation; provided, however, that
in the event of a termination without Cause within eighteen (18) months after a
Change in Control (as defined in Section 7(f)), the severance amount for
purposes of applying clause (z) shall be twenty-four (24) months’ Base
Compensation.

(iv) Disability. If a Disability (defined in Section 7(f) below) prevents the
Employee from performing the duties assigned to Employee under Section 1 hereof,
Employer may terminate this Agreement upon 30 days prior written notice to
Employee. In the event that Employer terminates Employee pursuant this
Section 7(a)(iv), Employee shall be entitled to receive (x) Employee’s Base
Compensation and the benefits to which Employee is entitled under this Agreement
through the Termination Date, plus (y) the Proportionate Share (as defined in
Section 7(f)) of Employee’s Incentive Compensation, plus (z) severance payments
in an aggregate amount equal to the greater of (A) twelve (12) months’ Base
Compensation and (B) the Base Compensation that Employee would have received
from the Termination Date through the Expiration Date. Nothing in this
Section 7(a)(iv) shall be construed to limit Employee’s rights under or vary the
terms of any disability insurance policy provided by Employer in any manner
adverse to Employee. Employee shall be considered to have a “Disability” if
Employee is unable to perform the duties assigned to Employee under Section 1
hereof due to illness, physical or mental disability or other incapacity for a
total of 120 or more business days during any twelve-month period.

(b) Termination by Employee. Employee may terminate this Agreement for Good
Reason (defined in Section 7(f) below) upon 30 days prior written notice to
Employer. In the event that Employee terminates this Agreement pursuant to this
Section 7(b), Employee shall be entitled to receive (x) Employee’s Base
Compensation and the benefits to which Employee is entitled under this Agreement
through the Termination Date, plus (y) the Proportionate Share (as defined in
Section 7(f)) of Employee’s Incentive Compensation, plus (z) severance payments
in an aggregate amount equal to the lesser of (A) twelve (12) months’ Base
Compensation and (B) the Base Compensation that Employee would have received
from the Termination Date through the Expiration Date; provided, however, that
in the event of a termination for Good Reason within eighteen (18) months after
a Change in Control (as defined in Section 7(f)), the severance amount for
purposes of applying clause (z)(A) shall be twenty-four (24) months’ Base
Compensation. As used in this Agreement, “Good Reason” shall mean (i) the
reduction by Employer of Employee’s Base Compensation without Employee’s
consent, (ii) the failure by Employer to provide in any material respect any of
the material payments or benefits to which Employee is entitled under this
Agreement; (iii) a situation where Employer, through a formal assignment of
duties or otherwise, requires Employee to take any act which would be a
violation of federal, state or local criminal law, the Company’s charter or
bylaws or (iv) without Employee’s consent, the Employer requires Employee to
relocate to an office more than 100 miles from Employer’s current office in
Boston, Massachusetts.

(c) Death Benefit. Notwithstanding any other provision of this Agreement, this
Agreement shall terminate on the date of Employee’s death. In such event,
Employee’s estate shall be entitled to receive an amount equal to twenty-four
(24) months’ Base Compensation or $650,000 (the “Death Benefit”), payable in
accordance with Employer’s usual payroll practices, except that if Employer
receives any insurance proceeds with respect to the Employee’s death, an amount
equal to the lesser of such proceeds or any unpaid Death Benefit shall be paid
to Employee’s estate in a lump sum within five (5) business days of receipt by
Employer.

(d) Severance Payments. Severance payments owing to the Employee under this
Section 7 shall be payable in a lump sum severance payment to Employee on the
Termination Date.

(e) Vesting of Deferred Awards. In the event of a termination under Section
7(a)(ii) (Unsatisfactory Performance), 7(a)(iii) (Without Cause), 7(a)(iv)
(Disability), 7(b) (Good Reason), or 7(c) (Death), or in the event this
Agreement shall expire on the Expiration Date, without renewal, within eighteen
(18) months of a Change in Control, Employee shall become fully vested in any
and all outstanding deferred share awards, options, or other equity-based
compensation previously awarded to Employee but not yet vested at the time of
such termination. Awards which become vested under this paragraph shall be paid
to Employee within thirty days of the Termination Date.

(f) Certain Definitions

(i) “Proportionate Share” shall mean the dollar amount of Employee’s Incentive
Compensation (determined in accordance with Employer’s usual and customary
practices) that would have been payable for the year in which the Termination
Date occurs multiplied by a fraction, the numerator of which shall be the number
of days elapsed, as of the Termination Date, in the year of termination, and the
denominator of which shall be 365. Proportionate Share amounts shall be payable
as and when provided in Section 2(b)(ii).

(ii) “Termination Date” shall mean the effective date of termination of
Employee’s employment as specified in the written notice described in this
Section 7.

(iii) “Change in Control” means:

(A) Any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as Amended (the “Act), or Persons acting in
concert (other than the Company, a subsidiary, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company),
is or becomes the “beneficial owners” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities;

(B) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Company’s Board of Directors (the “Board) and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in clause (A) or
(C) of this Section 7(g)(iii) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

(C) the shareholders of the Company approve a merger, consolidation,
recapitalization, or reorganization of the Company, or a reverse share split of
any class of voting securities of the Company, or the consummation of any such
transaction if shareholder approval is not obtained, other than any such
transaction which would result in at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or the
surviving entity outstanding immediately after such transaction being
beneficially owned by persons who together beneficially owned at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company outstanding immediately prior to such transaction, with the relative
voting power of each such continuing holder compared to the voting power of each
such continuing holder not substantially altered as a result of the transaction;
provided that, for purposes of this paragraph (C), such continuity of ownership
(and preservation of relative voting power) shall be deemed to be satisfied if
the failure to meet such fifty percent (50%) threshold (or to substantially
preserve such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of the Company or such surviving entity
or of any subsidiary of the Company or such surviving entity;

(D) the shareholders of the Company approve a sale of all or substantially all
of the assets of the Company; or

(E) the Company ceases to own directly or indirectly a majority of the voting
interests in the Employer, or there is an assignment of this Agreement in
connection with a sale of all or substantially all of the assets of Employer.

Notwithstanding anything herein to the contrary, it shall not be a Change in
Control if following a transaction or series of related transactions described
in Section 7(f)(iii), twenty-five percent (25%) or more of the Company’s then
outstanding voting securities are beneficially owned by Employee and Persons who
were members of the Company’s Section 16 reporting group immediately prior
thereto.

(iv) “Deferred Compensation” means any amount that is deemed to be deferred
compensation under (and subject to) Section 409A of the Code.

(v) “Specified Employee” has the meaning given to such term by Section
409A(a)(2)(B)(i) of the Code.

(vi) “Separation From Service” means a separation from service within the
meaning of Section 409A of the Code.

8. Covenant Not to Compete.

(a) Noncompetition.

(i) Except as provided below, from and after the Effective Date and continuing
until the later of (A) twelve (12) months following Employee’s last day of
employment or (B) the Expiration Date, Employee shall not without the prior
written consent of Employer become employed by, or undertake to work for,
directly or indirectly, whether as an advisor, principal, agent, partner,
officer, director, employee, shareholder, associate or consultant of or to, any
person, partnership, corporation or other business entity which is a Major
Competitor of Employer. As used herein, (x) “Major Competitor” shall mean
Charter Mac, and any other person, partnership, corporation or other business
entity engaged directly or through Affiliates in the business of offering,
promoting or syndicating to any person, including developers, investors, owners,
or project sponsors, low income housing tax credits under Section 42 of the Code
or renewable energy tax credits under any applicable sections of the Code,
unless the net worth of such person or entity (if privately held) or the market
capitalization of such company (if publicly held) is less than $200 Million and
(y) “Affiliate” shall mean any person or entity controlled by or under common
control with any other person or entity, whether by the ownership of, or the
right to control the voting of, voting securities, by contract, or otherwise.
Notwithstanding the foregoing, if Employer terminates Employee without Cause
under Section 7(a)(iii) of this Agreement, or Employee resigns for Good Reason
under Section 7b), this Section 8(a)(i) shall not apply.

(ii) From and after the Effective date and continuing until the later of (A)
twenty-four (24) months following Employee’s last day of employment or (B) the
Expiration Date, Employee shall not (w) solicit any employee of Employer to
change employment; (x) solicit any client, customer or investor of Employer or
any of its subsidiaries which closed (in any capacity) a transaction with
Employer or any of its subsidiaries during the last twenty-four (24) months of
Employee’s employment; (y) disclose proprietary or confidential information of
Employer or its subsidiaries, including without limitation, tax structures and
solutions, deal structures, pricing, customer or client lists or information,
revenues, expenses, or other similar information; or (z) disparage the Company
or any of its products, partners, officers, directors, employees, affiliates,
subsidiaries or agents in his or her dealings with any person or entity within
or outside of the Company, except that statements made pursuant to legal process
shall not be deemed to violate this clause.

(b) Reasonable Restrictions. Employee acknowledges that the restrictions of
Section 8(a) above are reasonable, fair and equitable in scope, term and
duration, are necessary to protect the legitimate business interests of
Employer, and are a material inducement to Employer to enter into this
Agreement. Employer and Employee both agree that in the event a court shall
determine any portion of the restrictions in Section 8(a) are not reasonable,
the court may change such restrictions, including without limitation the
geographical restrictions and the duration restrictions, to reflect a
restriction which the court will enforce as reasonable.

(c) Specific Performance. Employee acknowledges that the obligations undertaken
by him/her pursuant to this Agreement are unique and that if Employee shall fail
to abide by any of the restrictions set forth in Section 8(a), Employer will
suffer harm for which there is no adequate remedy at law. Employee therefore
confirms that Employer shall have the right, in the event of a violation of
Section 8(a), to injunctive relief to enforce the terms of this Section 8 in
addition to any other remedies available at law or in equity.

9. Indemnification. Employer hereby agrees to defend, indemnify and hold
Employee harmless, to the maximum extent allowed by law, from any and all
liability for acts or omissions of Employee performed in the course of
Employee’s employment (or reasonably believed by Employee to be within the scope
of his/her employment); provided that such acts or omissions do not constitute
(a) criminal conduct, (b) willful misconduct, or (c) a fraud upon, or breach of
Employee’s duty of loyalty to, Employer. Employer shall at all times carry
Director and Officer liability insurance in commercially reasonable amounts, but
in any event not less than ten million dollars ($10,000,000).

10. Miscellaneous.

(a) Complete Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the matters set forth herein and supersedes all
prior understandings and agreements between the parties as to such matters. No
amendments or modifications shall be binding unless set forth in writing and
signed by both parties.

(b) Successors and Assigns. Neither party may assign its rights or interest
under this Agreement without the prior written consent of the other party,
except that Employer’s interest in this Agreement may be assigned to a successor
by operation of law or to a purchaser purchasing substantially all of Employer’s
business, and Employee’s benefits under this Agreement may be assigned by
operation of law to Employee’s heirs, devisees and personal representatives.
This Agreement shall be binding upon and shall inure to the benefit of each of
the parties and their respective permitted successors and assigns.

(c) Severability. Each provision of this Agreement is severable, such that if
any part of this Agreement shall be deemed invalid or unenforceable, the balance
of this Agreement shall be enforced so as to give effect as to the intent of the
parties.

(d) Representations. Employer represents and warrants to Employee that it has
the requisite corporate power to enter into this Agreement and perform the terms
hereof and that the execution, delivery and performance of this Agreement have
been duly authorized by all appropriate company action. Employee represents that
Employee is not a party to any agreement that would be violated by this
Agreement or by Employee accepting employment with Employer.

(e) Construction. This Agreement shall be governed in all respects by the
internal laws of the State of Maryland (excluding reference to principles of
conflicts of law). As used herein, the singular shall include the plural, the
plural shall include the singular, and the use of any pronoun shall be construed
to refer to the masculine, feminine or neuter, all as the context may require.

(f) Compliance with Section 409A. To the extent that Section 409A of the Code
applies to any election or payment required under this Agreement, such payment
or election shall be made in conformance with the provisions of Section 409A of
the Code.

(g) Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed given on the date sent if delivered by hand or by
facsimile (with electronic confirmation of delivery), and on the next business
day if sent by overnight courier or by United States mail, postage prepaid, to
each party at the following address (or at such other address as a party may
specify by notice under this section):

If to Employer:

MMA Financial, Inc.
621 East Pratt Street
Suite 300
Baltimore, Maryland 21202
Facsimile: (410) 727-5387
Attention: Chief Executive Officer

If to Employee:

Jenny Netzer

[REDACTED]

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one instrument.

1

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date and year first above written.

EMPLOYER:



    MMA FINANCIAL, INC.

By: /s/ Michael L. Falcone
Name: Michael L. Falcone
Title: Chief Executive Officer and President


EMPLOYEE:

/s/ Jenny Netzer
Jenny Netzer

2

3

EXHIBIT A

JOB DESCRIPTION

 
TITLE: Executive Vice President
DUTIES AND RESPONSIBILITIES:

(a) Leading Employer’s new product development initiatives related to affordable
housing and tax advantaged investing;

(b) Assisting Employer with strategic initiatives; and

(c) Serving on Employer’s Senior Staff.

4